Citation Nr: 1711805	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-24 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for hammertoe deformity status post tendon release with removal of bone from dorsum of the fifth toes bilaterally.

2.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active duty in the United States Army from September 1975 to September 1984.  However, only the period of service from September 1975 to October 25 1979 is considered honorable active duty service, and the service from October 26 1979 to September 1984 is considered dishonorable for VA compensation purposes.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned at an April 2013 hearing at the RO (Travel Board hearing) and a transcript of that hearing has been associated with his claims file.  In June 2014, the Board remanded the case for additional development.

As discussed below, the Board finds that further development of these claims is necessary, and remand is required.  As such, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the matter here on appeal.  As noted in the Introduction, this case was remanded by the Board in June 2014 for a VA medical opinion to determine the current severity of the Veteran's service-connected bilateral foot disability.  

The record indicates that he was afforded a VA examination in April 2015.  However, during the pendency of the appeal, and since that VA examination, the Court, in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

Further, in another recent case, Southall-Norman, McDonald, 28 Vet. App. 346 (2016), the plain language of 38 C.F.R. § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  

Unfortunately, the April 2015 VA examination report does not include any range of motion findings whatsoever.  Since the report does not fully satisfy the requirements of Correia and Southall-Norman, a new examination is necessary to decide the claim.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Because the Veteran's disability picture is unresolved, the TDIU claim is inextricably intertwined with the increased rating claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). 

While on remand, the AOJ should take the opportunity to provide the Veteran with a VA Form 21-8940, the Veterans Application for Increased Compensation Based on Unemployability and VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  The AOJ should then pursue any additional development to determine whether or not the Veteran is unable to maintain or secure substantially gainful employment due to his service-connected disabilities.  The Board also notes that the Veteran does not presently meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  So, if the evidence shows that his service-connected disabilities alone preclude substantially gainful employment, the file must be referred to the Director of Compensation Services for consideration of an extraschedular TDIU under 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a 38 U.S.C.A. § 5103(a)-compliant notice letter pertaining to his TDIU claim.

2.  Provide the Veteran with a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) and VA Forms 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) and ask him to complete and return the forms.  He should be informed that these or other statements of his education and employment history are essential to his claim.

3.  With any necessary identification of sources by the Veteran, obtain any outstanding VA treatment records that are not already associated with the claims file.

4.  Then schedule the Veteran for a VA examination.  The electronic claims file should be made available for review in connection with this examination.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

Describe all pertinent symptomatology and findings associated with the Veteran's bilateral hammertoe deformity and provide an opinion as to which of the following best apply (a) all toes tending to dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads; or, (b) marked contraction of plantar fascia with dropped forefoot, all toes hammertoes, very painful callosities, marked varus deformity.  The examiner should discuss the degree to which the Veteran's bilateral hammertoe deformity status post tendon release with removal of bone from dorsum of the fifth toes would impair his ability to be employed.

The examiner should also conduct range of motion testing (expressed in degrees, with standard ranges provided for comparison purposes) in active motion, passive motion, weight-bearing, non weight-bearing, and after repetitive use for each foot.  If the examiner is unable to conduct this testing or concludes that such testing is unnecessary in this case, he or she should clearly explain why this is so for each test that is not performed. 

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins and should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain, and/or any of the other symptoms noted above, during any flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

5.  Then, readjudicate the claims on appeal.  With regard to the TDIU issue, the AOJ may proceed with any additional development deemed necessary, including the procurement of VA examinations and/or opinions, in order to determine whether the Veteran's service-connected disabilities, alone or in the aggregate, result in impairment sufficient to render him unable to secure or follow substantially gainful employment.  If it is determined that the Veteran is unemployable due to his service-connected disabilities, refer the claim of entitlement to a TDIU to the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  

6.  After the above actions are completed, if the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

